Title: From William Stephens Smith to Aaron Burr, 16 February 1803
From: Smith, William Stephens
To: Burr, Aaron



Dear Sir—
New York Feby 16th. 1803.

I am honoured with your two letters of the 10th. insts with their respective enclosures—which shall be carefully forwarded as addressed—enclosed I send you a few Letters passing between me and Colo. Troup on the subject of Cheethams publication against me, and which Mr. Troup, is said to have been originally acquainted with, did correct it or was the author of it, certainly has declared the contents of it to be true
you will observe he takes the charges back, appologizes, and swallows the falshood, like a biped—his agitations you can better conceive than I describe—his reputation is blasted in society, and he stands tottering on the brink of perjury—for he gave in evidence before a Jury, an oath the substance of what he appologizes for—he has been violently rubbing his head, and in a constant perspiration since saturday, & if his family Doctor, by cooling draughts, does not soon, quiet his nerves, it is expected, he will turn grey, or bald, before saturday next—do me the favour to get some friend to have these letters reprinted at Washington, that those who have perused with avidity the base calumny, make may take a lesson—how they presume to sport with the Character of any of the few—the honourable few—the Band of Brothers—Judge Benson and Lawrence are constantly with him, but know not how to palliate or get him out of the scrape—Hamilton has been applied to, but refused to mail—saying Troup has fallen into unfortunate hands, he must grin and bear it—for there is no milk and water in the composition of his antagonist—
I am extremely mortified about the horse—I will write to Eustis and do every thing that is just in the case—the horse is exactly as I received him from Mr. Alston, never while in my possession rode ten mile at any time, certainly never injured while mine,—
With the greatest regard & highest respect / I am Dr. Sir / Your most Humble Servt.
W: S: Smith
N. B. I have forwarded a receipt to you for the horse some days past

